TJEE,~TTORNEY                 GENERAL

                        OF    TEXAS




                                            March 1, 1939

Hon. Chas. R. Martin
County Auditor
Harrison County
Marshall, Texas
Dear Sir:                    Opinion No. O-236
                             Re: Will publication of lnfortitlon
                                 called for in exhibit "b"'comply
                                 with requirements of Article 1636,
                                 Revised Civil Statutes,_.
                                                         19251
      -'Your request for an opinion on the above stated ques-
tion has been received by this office.
      -.We have the fo??msof'affidavit-of Commissloners' '~-.
Court as to county finances ana order approving coiintytrea-
surer's Yeport, submitted by.you, marked exhibit "a" in Pea
pencil; alsb, another form marked exhLbFt "b" in red-‘pencil
which 7611want to publish in lieu of the affidavit markga ex-
hibit 'a" in order to reduce expenditures in the pub1Ication
bf the county treasurer's quarterly report in a newspgper ~i.inder
g.n;ie virtue of Article 1656 of the Revised ClvFl Statutes of
     .
        You state in your letter that in the past the affi-
davit of the Commissioners' Court as to county finances and
the order approving county treasurer's report have both been
published in a newspaper.
        Article 1636, Revised Civil Statutes of Texas, provides
as follows:
        "When the commlssloners court has compared
    and examined the quarterly Feport of the trea-
    surer, and found the same correct, It shall cause
    an order to be entered upon the minutes of the
    court, stating the approval thereof, and reciting
    separately the amount received and paid out of
    each fund by the treasurer since the preceding
    treasurer's quarterly report, and the balance of
    such fund, If any, remalnlng in the treasurer's
    hands aiidthe court shall cause the proper credit
    to be made In the~'accountsof the treasui;ek;,
                                                 in
    accordance with said orclep. Said court shall
TTon.Chas. R. Martin, March 1, 1939, page 2        o-236



    actually inspect and count all the actual cash
    an4 asse.tYin the hands of the treasurer belong-
    ing to the county at the time of the examination
    of his said report. Prior to the adjournment
    of each regular term of the court, the county
    judge and each commissioner shall make affidavit
    that the requirements of this article have'been
    in all things fully complied with by them at said
    term of said court, and that the cash and other
    assets mentioned in said cbunty treasurer's
    quarterly report made by said treasurer to said
    court, and held by him for the county, have been
    fully inspected and counted by them giving the
    amount of said money and other assets In his
    hands. Such affidavits shall be filed with ttie
    county clerk ana recorded In the minutes of sti3.d
    court the t&rm at which the same were fllG:d;and
    the same shall be published in some newspaper pub-
    lished in the county if there be a newspaper pub-
    lished In the county, for one time."
        We understand from your letter that i.iis the lnteiltlon
of the Cotiissloners' Court to continue to use the forms marked
exhibit "a",to be filed and entered-'uponthe minutes of the
Commissioners' Court.and the form'marked exhibit "b" is to Be
published in lieu of the form of affidavit marked exhibit IIa'-
which will be the form actually used and entered upon the mtn-
utes of the CornmissIoners'Court.
        Article 1636,   supra, provides that:
        "Such affidavits shall be filed with the
    county clerk and recorded in the minutes of said
    court the term et which the same were filed; and
    the same shall be published In some newspaper
    publlshea in the county if there be a newspaper
    published in the county, for one time."
        Yourare respeztfl1l.gad.visedthat it is the opinion of
this Department that the form marked exhibit "b" does not comply
with Article 15$ antitint t%e &fPFriavitof the Commlssioners
Court as io eour,tyffnonces which Is filed and entered upon the
minutes of the cou-t zikl,ist
                          be published in a newspaper and no
&her affidavit may be p?Gblisheain lieu of the affidavit actu-
ally on file &nd ento-ed upon the minutes of the court.
        You are further advised that It is not necessary to
publish the order app:?ovingthe countg treasurer's repo-t in
that Article 1636 reqliiresonly'the affidavit of the Commis-
sioners' Cour% as to county finances to be published.
Hon. Chas. R. Martin, March 1, 1939, page 3          O-236


         Trusting that the foregoing answers your inquiry, we
remain
                                Very truly yours
                             ATTORNEY GENERAL OF TEXAS


                                By s/Ardell Williams
                                     ArdeUWilliams
                                     Assistant
AW:AW:wc
APPROVED:
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS